Case 1:19-cv-03619-VSB Document 23-5 Filed 06/18/19 Page 1 of 4




               Exh
                 ibi
                   tE
Case 1:19-cv-03619-VSB Document 23-5 Filed 06/18/19 Page 2 of 4
Case 1:19-cv-03619-VSB Document 23-5 Filed 06/18/19 Page 3 of 4

              A
              lthoughanaw ardw  hich i
                                     ss etas
                                           idein itsco u nt
                                                          ryo for
                                                                iginlosestheb enef
                                                                                 i tofth eNew
              YorkConvent
                        ion
                          ,itc  ann  e
                                     v e
                                       rthel
                                           essb er ecog nizedb ythelegalsys
                                                                          temo  fan othercoun
                                                                                            try
              underthelawoftha ts econ dcount
                                            ry,ev eni fth a
                                                          tse condco u
                                                                     ntryisap artyto the
              Convent
                    io n
                       .TheCo nv entionclear
                                           lysetsf ortho nlyth eminimumco  n
                                                                           ditions forthe
              recogn
                   itionandenf orc em entofawards,an  d
                                                      i tisn otopposedto theid eath atthelawofa
              part
                 icu
                   la r
                      jur
                        isd
                          ictio nm  ayb emo r
                                            elib e
                                                 r a
                                                   l (Art.VII
                                                            ).T h
                                                                ishasb eenconfirm edo nan umber
              ofoccas
                    ionsbyboth  th eFrenchcourts
                                               ,a sF ren chlawh asco n
                                                                     sid e
                                                                         rab
                                                                           l yrelax edits
           P9
            78condit
                   ionsgover
                           nin gen f o
                                     rcem en
                                           ta scomp   a
                                                      r edto theN ewYor kConventionan  d
                                                                                       ,mo r
                                                                                           e
           P9
            79recent
                   ly
                    ,b ycour
                           ts in th eUnitedStates
                                                .( 81)
                1688.–T  her ulew hereb yth es ettinga s
                                                       id eo fanaw  a rd initsco  untr
                                                                                     yo fo r
                                                                                           iginc auses i
                                                                                                       tto
                loseth eb  en e
                              fitofth eN  ewYo rkC  onventionh  aspr omp  t
                                                                          eds  om  eauth o
                                                                                         rstos  uggestthat
                theab s enc eofan ypo  ss
                                        ib i
                                           lityo fana  c
                                                       tio ntos  e
                                                                 ta sid eth eaw  ardin theco u n
                                                                                               tryo forig
                                                                                                        in
                wou
                  ld lik ewis eleadth  eb en ef
                                              ito ftheC o nven t
                                                               io ntob  elo s
                                                                            t.T  h
                                                                                 isa r
                                                                                     g um ent
                                                                                            ,w  h
                                                                                                ich isin
                ef
                 fectth ed  enialofth eid  eath at“ a
                                                    -n a
                                                       tio nal”aw a
                                                                  r dsc anb  eco n s
                                                                                   ide redasb  e
                                                                                               in g
                “fo
                  reig n”forth epur pos eso fth eC onventio n
                                                            ,( 82)isb as edo nap   ar
                                                                                    ticularco nceptio nofthe
                Conven t
                       io n'sg enera
                                   lph  ilos oph y
                                                 .T hatco n ceptiona ss um es th a
                                                                                 tth epu rpos eofa
                conven t
                       io no  nthere co gnit
                                           io nan  denforc em ento far bitralaw  a
                                                                                 r dsistoa v o
                                                                                             idh avin gtwo
                di
                 fferentco  urtsrev
                                  i ew th eaw  ardan dtod   e
                                                            t ermin ew h ereth ep rim aryreviews ho u
                                                                                                    ldb e
                per
                  f o
                    rm  ed,s oa stoen  sureth atth eimpo  rtan ceofco  u
                                                                       rtco  ntrolino therjurisdict
                                                                                                  io nswil
                                                                                                         l
                beredu c eda  c
                              co rd
                                  in gly.A gainstth atb ack g
                                                            r oun d
                                                                  ,iti sa rguedth  atthed raftersofth eN ew
                YorkC on ventio nchos etoh  aveth ep rincip a
                                                            lr eviewc  arriedo  utinth eco untryofo r
                                                                                                    i g
                                                                                                      inof
                theaw  ard,ino r de
                                  rto  lessenco  urtinterv entionin th eh ostco  untry
                                                                                     .H avinga tt
                                                                                                ribut ed
                jur
                  isdic t
                        io n totheco  untryo fth es eatorto th eco u n
                                                                     tr yth el awo fw hichw asch osenb ythe
                par
                  ties tog  overnthep  roc edur e
                                                ,th eC on ventio nplac esn or estr
                                                                                 i ct
                                                                                    io nso nthee xtento f
                                                                                                        the
                rev
                  i ewp  erform edth ere.O  nth eo therhan  d
                                                            ,i tdo esd et e
                                                                          rm in eth em a x
                                                                                         imume   xtentofthe
                rev
                  i ew in theh  os
                                 tco u ntry
                                          .T  het empt a
                                                       tio nis toco nclu deth  atth enec e
                                                                                         s s
                                                                                           a ryco unterpar
                                                                                                         tof
                limitedco  urtco nt
                                  rol in theh  ostco unt
                                                       ry isth ee x
                                                                  i s
                                                                    t en ceo fana  ct
                                                                                    io ntos etasideth  e
                award in th eco unt
                                  ryo fo rigin.( 83)
                T
                hat
                  istheph
                        ilo
                          sophyund
                                 erl
                                   yingcon
                                         vent
                                            ionso
                                                n themu
                                                      tua
                                                        lrecogn
                                                              itio no
                                                                    fju
                                                                      dgm en
                                                                           ts
                                                                            ,as
                w
                el
                 lasdoub
                       letaxa
                            tion
                               tre
                                 ati
                                   es,theob
                                          jec
                                            tofwh
                                                i ch
                                                   ises
                                                      sent
                                                         ia
                                                          llytoalloca
                                                                    teju
                                                                       ris
                                                                         dic
                                                                           tio
                                                                             n.
                T
                hesamephi
                        los
                          ophyhadpowerfu
                                       ladvo
                                           cate
                                              sinthecon
                                                      tex
                                                        tofarbi
                                                              tration
                                                                    .(84
                                                                       )
               It
                isthatint e
                          rpre
                             tat
                               io noftheC onv
                                            entionw h
                                                    ichhaspromptedth eq ues
                                                                          tio no
                                                                               fw heth
                                                                                     er
               awardsm ad e
                          inco u
                               ntrie
                                   sw  h
                                       ichal
                                           low thep a
                                                    rt
                                                     iestow a
                                                            iveact
                                                                 io nstoseta sides
                                                                                 ti
                                                                                  llreta
                                                                                       in
               thebenef
                      i toftheConvention
                                       .T hei
                                            ssuea ros
                                                    e,between1985and1 998
                                                                        ,w ithrespec
                                                                                   tto
               awardsm ad e
                          inB e
                              lgiuminc aseshav
                                             in gnoco nn
                                                       ect
                                                         ionwithBelgiumo therthanthe
               loca
                  tionof thesea
                              to farbit
                                      rat
                                        ion.Ar
                                             ticle171
                                                    7,parag
                                                          raph4o ftheB el
                                                                        gian Jud
                                                                               ici
                                                                                 alC ode
               exc
                 luded,p r
                         iortoi
                              tsmo  d
                                    ifica
                                        tionbyth elawofM a
                                                         y19,199
                                                               8,alla c
                                                                      tionstos e
                                                                               taw ard
                                                                                     s
               as
                ideinth oseci
                            rcum s
                                 tanc e
                                      s.Thequestionst
                                                    il
                                                     larise
                                                          stodayforaw ardsm ad e
                                                                               in
           P99 Sw
             7   i
                 tzer
                    lan d
                        ,T un
                            isi
                              a,B e
                                  lgiuman dSw eden,w h
                                                     erethepar
                                                             tiesh a
                                                                   v eexerc
                                                                          is edthe
                                                                                 iro p
                                                                                     tion
           P9
            80 toexclu
                     d e al
                          lact
                             ions tosettheaward as
                                                 id e
                                                    .(85
                                                       )
                1689
                   .–Comm en
                           tator
                               sh av
                                   eb eenv
                                         irtu
                                            al
                                             lyunanimousinre
                                                           jec
                                                             tingi
                                                                 fn o
                                                                    tthecon
                                                                          cept
                                                                             ionof
                theNewYor
                        kC onven
                               tiononwhichi
                                          tisbas
                                               ed,thenatlea
                                                          sttheconclu
                                                                    sio
                                                                      ndrawnf
                                                                            romthat
                conc
                   ept
                     ionw he
                           rebyawardsmad e
                                         inB e
                                             lg
                                              ium,Switz
                                                      erlan
                                                          dorSw edeninre
                                                                       spec
                                                                          tofwhi
                                                                               ch
                nore
                   cour
                      seisavai
                             lab
                               l e
                                 local
                                     lydon o
                                           tenjo
                                               ytheb ene
                                                       fito
                                                          ftheNewYo rkCon
                                                                        ven
                                                                          tio
                                                                            n.(86
                                                                                )
                Ther e
                     ject
                        io  nof tha
                                  tco n c
                                        lu s
                                           io nw asinevi
                                                       table,gi ven th a
                                                                       tneithe
                                                                             rthetextnorth estruc
                                                                                                ture
                oftheN ewYo  rkC onventio nal
                                            low th ee xc
                                                       lus
                                                         io nfrom  itsscopeofaw ard
                                                                                  sm adeinco  unt
                                                                                                ries
                whichcho osetoa  l
                                 lowa ctio nstoseta sidetob ew  a
                                                                i ved incer
                                                                          t a
                                                                            incir
                                                                                cum s
                                                                                    tanceso re v
                                                                                               ento
                excludes uchr eco u
                                  rsea lto g
                                           ether.As farasi
                                                         ts texti sco ncern
                                                                          ed,theC o
                                                                                  nvent
                                                                                      ions tatesthat
                itapplies tob in d
                                 ingfor eignaw ards,s ub
                                                       jec
                                                         ttor  ecipr oc
                                                                      ity
                                                                        .Itw ou
                                                                              ldu nqu
                                                                                    est
                                                                                      ion ablyb e
                addingtoth is texttoco n s
                                         id e
                                            rth atitapp l
                                                        ieso nlyto f o
                                                                     r e
                                                                       ignaw a
                                                                             rdsw h
                                                                                  ich
                                                                                    ,thou ghbin d
                                                                                                in g
                                                                                                   ,
                mayb etheo  bjectofana  ctiontos etth emaside in th eco un
                                                                         tryofor
                                                                               igin
                                                                                  .Admittedly,the
                Con v
                    ent
                      io na ttributesjuris d
                                           ict
                                             io nto thecourtsof th eco un
                                                                        tryofor
                                                                              i g
                                                                                intoru
                                                                                     leo na ctionsto
                setaw a
                      r dsa sid e
                                .H owev er,thatisn ota c
                                                       comp ani edb  yanyrequirementdi
                                                                                     ctat
                                                                                        in gh ow
                st
                 rict(87)o rh ow la
                                  xs uchco  n
                                            trols houldb e
                                                         .Inadd  it
                                                                  io n,theanalogywi
                                                                                  thconven t
                                                                                           io nson
                themu tu alre cogni
                                  tiono fj udgmen tsism i
                                                        sleadin g
                                                                .T  hoseconvent
                                                                              ionsarebasedo  n
                recipro
                      c altr ustbetween  thel e
                                              gals ystemsofth ev ario uss
                                                                        tatesigna
                                                                                tor
                                                                                  ies
                                                                                    ,w hichis
                meaning
                      l essina  rb
                                 itra
                                    tio n,asn ostat ecang ua
                                                           r ante eth eq u
                                                                         al
                                                                          ityofaw a
                                                                                  rdsm adeo n it
                                                                                               s
                terri
                    tory
                       .( 8 8
                            )
                2
                )Ef
                  fec
                    tofaSu
                         spen
                            sio
                              n
                1
                690
                  .–Un
                     derA
                        rt
                         ic
                          leV
                            ,pa
                              rag
                                raph1
                                    (e)o
                                       fth
                                         eCo
                                           nven
                                              tio
                                                n,r
                                                  eco
                                                    gni
                                                      tio
                                                        nan
                                                          den
                                                            for
                                                              cem
                                                                entm
                                                                   ay
           P9
            80alsober
                    efu
                      sedi
                         ftheawa
                               rdhasbe
                                     ensusp
                                          endedbyacomp
                                                     eten
                                                        tau
                                                          tho
                                                            ri
                                                             tyo
                                                               fth
                                                                 eco
                                                                   unt
                                                                     ry
           P98
             1 inwh
                  ich
                    ,orun
                        derthe
                             lawofwh
                                   ich
                                     ,th
                                       e awa
                                           rdwasmade
                                                   .
                Th
                 ew or
                     d“ suspended”
                                 isnotdef
                                        ined
                                           intheC on
                                                   vent
                                                      ion.I
                                                          tisgene
                                                                ral
                                                                  lytak
                                                                      en tor
                                                                           efertothe
                ca
                 sew he
                      r eaco ur
                              tsuspe
                                   ctsthe
                                        retobeadefectl
                                                     iabletoaf
                                                             fec
                                                               ttheva
                                                                    lid
                                                                      ityoftheaw a
                                                                                 rd
                andpre
                     v ent
                         sen fo
                              rcementofth
                                        eawardunt
                                                ilthei
                                                     ss u
                                                        eh a
                                                           sbeendecid
                                                                    edb ythecourtwi
                                                                                  th
                ju
                 ris
                   dic
                     tiono v
                           e ranappl
                                   icat
                                      iontose
                                            tth
                                              eaw ardaside
                                                         .(89
                                                            )
                Ina197
                     9deci
                         sio n
                             ,theSwedi
                                     shSupremeC o
                                                urthe
                                                    ldthatthesus
                                                               pensio nofenf
                                                                           orc emen
                                                                                  t
                pro
                  ceed
                     ingswhich
                             ,incer
                                  tainco
                                       untr
                                          iessuchasFran
                                                      ce,(90r
                                                            )es
                                                              ult
                                                                sau tom at
                                                                         ica
                                                                           llyfromthe
                commencementofanact
                                  io n
                                     tosetanawardaside
                                                     ,cannotbecons
                                                                 id eredas u
                                                                           sp ens
                                                                                ion
                w
                ith
                  inthemeaningofAr
                                 ti
                                  cleV,para
                                          graph1(e
                                                 )oftheNewYorkConvention
                                                                       .( 91
                                                                           )This

                            7
      ©2
       019K
          luw
            erL
              awI
                nte
                  rna
                    tio
                      nal
                        ,aWo
                           lt
                            ersK
                               luw
                                 erC
                                   omp
                                     any
                                       .Al
                                         lr
                                          igh
                                            tsr
                                              ese
                                                rved
                                                   .
Case 1:19-cv-03619-VSB Document 23-5 Filed 06/18/19 Page 4 of 4

                dec
                  is
                   io n iscor
                            rect ino u
                                     rview,b ecausethetextoftheC onvent
                                                                      ionreq uire
                                                                                sth eaw a
                                                                                        r dtobe
                susp
                   en d ed“byacomp   et
                                      en tauthor
                                               ity
                                                 ,”whichw ou
                                                           ldapp  e
                                                                  artoe x
                                                                        clud eas uspension
                oper
                   atin gautom atical
                                    lyu nderthelawof thecountryofor
                                                                  i g
                                                                    in
                                                                     .F u
                                                                        rthermo re
                                                                                 ,itw o u
                                                                                        ldh av
                                                                                             e
                beend an ge
                          roustoh  avem adeth eser
                                                 iousco ns
                                                         eq uenc
                                                               eo flos
                                                                     ingtheb en e
                                                                                fi
                                                                                 to fthe
                Convent
                      io nconting entuponap  roc
                                               eduralruleoftheco un
                                                                  tryofor
                                                                        i g
                                                                          in tow h
                                                                                 ich the
                Convent
                      io ndoesn  otref
                                     er.T h
                                          u s
                                            ,boththet e
                                                      rm susedan dtheu nder
                                                                          lyin gpurposeofth e
                tex
                  tl eadtoth eco n c
                                   lus
                                     io nthattheauthorsoftheC onven
                                                                  tionintendedtor eferto
                susp
                   en sionsresul
                               tin gfr
                                     omaco   u
                                             rtdecis
                                                   io n
                                                      – e
                                                        venifo n
                                                               lypr ov
                                                                     is
                                                                      ion a
                                                                          l–aso nl
                                                                                 yaco  ur
                                                                                        t
                dec
                  is
                   io np rov
                           id esan indicat
                                         io nofanydo ubtswhichtheco un
                                                                     tryofor
                                                                           i ginmig h
                                                                                    th arbor
                towardsanaw  ard.( 9
                                   2)
                b)E
                  ffe
                    ct
                     ,intheH
                           ostC
                              oun
                                try
                                  ,ofP
                                     roc
                                       eed
                                         ing
                                           stoS
                                              etA
                                                sid
                                                  eorSu
                                                      spen
                                                         dth
                                                           eAw
                                                             ardP
                                                                end
                                                                  ing
                                                                    in
                theCoun
                      tryo
                         fOr
                           ig
                            in
                1
                691
                  .–A
                    rt
                     ic
                      leV
                        Iof
                          theC
                             onv
                               ent
                                 ions
                                    tat
                                      esth
                                         at
                                          :
                [
                i]
                 fanapp l
                        ica
                          tion
                             fortheset
                                     tingasideorsuspens
                                                      ionoftheaw ar
                                                                  dh asbeenmadetoa
                competen
                       tautho
                            ri
                             tyref
                                 erredtoina r
                                            ticl
                                               eV(1)
                                                   (e)
                                                     ,theauthor
                                                              it
                                                               yb efor
                                                                     ew hi
                                                                         chtheawa
                                                                                rdi
                                                                                  s
                sou
                  ghttoberel
                           ieduponm ay
                                     ,ifitconsider
                                                 sitprope
                                                        r,adjou
                                                              rn th
                                                                  ed ec
                                                                      isionon
                                                                            the
                en
                 forcemento
                          ftheawardandm a yal
                                            s o
                                              ,o n
                                                 theapplicat
                                                           ionofthep a
                                                                     rtycl
                                                                         aim
                                                                           ing
                en
                 forcemento
                          ftheaward
                                  ,o r
                                     d e
                                       rth eotherpar
                                                   tytogivesu
                                                            itab
                                                               l esecur
                                                                      ity
                                                                        .
              Th
               i sprov
                     isionachie
                              vesacomp  romiseb etween twoequal
                                                              ly le g
                                                                    it
                                                                     im a
                                                                        teco ncern
                                                                                 s.T he
              author
                   so ftheConven
                               tionw an t
                                        edtoen surethatap ar
                                                           t ywishingtofrust
                                                                           ratethe
              enfor
                  cem entofanaw a
                                r dcouldn o
                                          tp reventtheo pera
                                                           tionof theC onvent
                                                                            ionsimp l
                                                                                    yb y
              in
               i t
                 iat
                   ingp roc
                          eedingstos e
                                     ta s
                                        ide( o
                                             rsu spend)theaw ar
                                                              d in thecountryofor
                                                                                igin.Howev
                                                                                         er,
              theyalsow ant
                          edtoen sureth a
                                        ttherulew herebyanaw ard losestheb ene
                                                                             fitofthe
           P9
            81Convent
                    ion i
                        fitisse
                              taside (orsus
                                          p ended)initsco u
                                                          ntryofo r
                                                                  i g
                                                                    incouldn o
                                                                             tb ed efe
                                                                                     atedby
           P9
            82therapid en forcemento ftheawardinan  o
                                                    th er
                                                        jur
                                                          isdic
                                                              tio nw h
                                                                     iletheissuewa sst
                                                                                     il
                                                                                      l
              pen d
                  ingintheco u
                             ntr
                               yo forigin
                                        .
                Tak
                  ingth osetw oco nst
                                    rain
                                       tsintoaccount
                                                   ,theConv
                                                          ention
                                                               'sauthorsdecidedtole ave i
                                                                                        tto
                thecourtsof theh ostcount
                                        rytoa ss
                                               essw h
                                                    ethe
                                                       rthegroundsunderpinnin
                                                                            g theaction tos
                                                                                          et
                as
                 ide(ors usp end)theaw ar
                                        da resuf
                                               fic
                                                 ient
                                                    lyser
                                                        iou
                                                          sfortheretob eag en
                                                                            uineriskth atth
                                                                                          e
                awardwillinf actb esetas
                                       id e
                                          .(93I
                                              )ftha
                                                  t i
                                                    sthecas
                                                          e,theycanr e
                                                                     fuserecogni
                                                                               tiono r
                en
                 forcem ent,o rgrantitoncon d
                                            it
                                             ionthatsecu
                                                       ri
                                                        tybegiven
                                                                ,s othatinthee v
                                                                               entth atthe
                awardissu bseq uentl
                                   ys e
                                      taside(orsuspended
                                                       )
                                                       ,theprev
                                                              io u
                                                                 slyexist
                                                                        ingsi
                                                                            t ua
                                                                               tionc anb e
                re
                 stored.T heco urtsofthehostcount
                                                ryh a
                                                    veful
                                                        ldi
                                                          scret
                                                              ionind ec
                                                                      idingon th
                                                                               isq uestion
                                                                                         .
                (9
                 4)
                1692
                   .–T h
                       issy
                          stemclea
                                 rlydoesnotexc
                                             lu deal
                                                   lris
                                                      kofdive
                                                            rginginterp
                                                                      retat
                                                                          ionsbetw e
                                                                                   en
                thecount
                       ryofor
                            ig
                             inan dthehos
                                        tcountryastothese
                                                        rious
                                                            ne s
                                                               so fthegroundsinv
                                                                               ok ed
                                                                                   .(95
                                                                                      )
                Howeve
                     r,tha
                         tisal
                             imitat
                                  ioninher
                                         entintheC on
                                                    vent
                                                       iononceitallowsco u
                                                                         rtcont
                                                                              rolinthe
                coun
                   tryofor
                         ig
                          intocoexis
                                   twithcour
                                           tco n
                                               trol
                                                  inthehostcount
                                                               ry,w i
                                                                    thoutgiv
                                                                           ingfu
                                                                               ll
                pre
                  cedencetoei
                            ther
                               j u
                                 risd
                                    ict
                                      ionandwithoutevenl
                                                       imit
                                                          ingtheg roundswhichcanb eused
                toju
                   st
                    ifyanact
                           ioninthecount
                                       ryofori
                                             gin.
               Thi
                 sris kofd ive r
                               gin ginter pretationsl e
                                                      ad stoaq  ue
                                                                 stiona stoth eco n
                                                                                  s equenc e
                                                                                           s,in theh o
                                                                                                     st
               country,of thes ettinga sid eofanaw   ardinth eco u
                                                                 ntryo for
                                                                         igina f
                                                                               t e
                                                                                 rith asb eenen forced
               intheh  ostco u n
                               try.Som  ecomm    entatorsconsiderth a
                                                                    tins uchc asesth eco u
                                                                                         rtsw hich
               ordereden  forcem en tco uldr ev oketheird ec
                                                           isionan dretroacti
                                                                            v elyapp lyArt
                                                                                         icleV ,
               parag
                   r aph1 ( e
                            )tod  ep r
                                     iv eth eaw  ards e
                                                      ta s
                                                         id eoftheb en ef
                                                                        itofth eC onvent
                                                                                       io n
                                                                                          .( 96)
               Howev er
                      ,g iven th a
                                 tth eC  onv entionissilentas tohow tor eso
                                                                          lveth ispr obl
                                                                                       em –w h
                                                                                             i ch
               generallyr esultsfrom in ad eq uateco ord
                                                       in a
                                                          tio nbetw e
                                                                    enp r o
                                                                          c eedingsin theh os
                                                                                            tco  un
                                                                                                  try
               andth ose inth eco  unt
                                     ryo  forigin –
                                                  the l
                                                      awo fth eh o
                                                                 stco untrymu std e
                                                                                  t ermineth efinal
                                                                                                  ityof
               theen forc em ento rd e
                                     ran  d,inp  ar
                                                  ticula
                                                       r,mu std ec
                                                                 id ew hetherc er
                                                                                taine ventsjustifyi
                                                                                                  ts
               w
               ithdraw  a
                        lo rv ar
                               i ation.T heF ren chco u
                                                      rtsdon  otapp eartoe xc
                                                                            lu deth atpo s
                                                                                         sibil
                                                                                             ity.Ina
           P9
            821 970d ecision,th eP arisTribu n a
                                               lo fFirs
                                                      tIn s
                                                          tan cegranteden for
                                                                            c em entofanaw  ar dm ade
           P9
            83   inI ndia, not w
                               ith standi ngt he ex
                                                  istenc eofth eposs
                                                                   i b
                                                                     ilit
                                                                        y ofrec ou
                                                                                 rse b e
                                                                                       f o
                                                                                         ret heI nd
                                                                                                  ian
               cour
                  ts in thef uture.H ow e ver
                                            ,th  eTr
                                                   ibu nalcareful
                                                                lyo bservedth atanyen  f
                                                                                       orcem en tofthe
               awardb  yth ew innin gp a
                                       r tyin th earbit
                                                      rationw  ou
                                                                ldb e“ at
                                                                        itsow nrisks.”(97)Ofco urse
                                                                                                  ,
               theseris ksar em inim i
                                     z edb  yth ec aselawa ccordingtow  h
                                                                        ichanaw  ards eta s
                                                                                          ide inthe
               countryo fo r
                           iginc anb  en e verthelessenf o
                                                         rced inFrance if
                                                                        itm e etstheo rdinarystan dard
                                                                                                     s
               ofenforc em entofaw  ard sin th a
                                               t jur
                                                   isdict
                                                        io n
                                                           .( 98)
                §2
                 .–Sub
                     sta
                       n t
                         iveC
                            o n
                              dit
                                ionsGo
                                     ver
                                       nin
                                         gRe
                                           cog
                                             nit
                                               iona
                                                  ndE
                                                    nfo
                                                      rcem
                                                         ento
                                                            fFo
                                                              rei
                                                                gnA
                                                                  rbi
                                                                    tra
                                                                      l
                Aw
                 ard
                   sUndertheNewYorkCo
                                    nven
                                       tio
                                         n
                1
                693
                  .–A sd
                       i s
                         cussedabove,(99
                                       )theN  ewYorkConvent
                                                          ionm ake
                                                                 sadist
                                                                      inc
                                                                        tionbetweentwo
                t
                ypesofgr
                       o und
                           so nw h
                                 ichrecogn
                                         itionan denfo
                                                     rcem en
                                                           tm aybere
                                                                   fused
                                                                       :thosew h
                                                                               ichmu s
                                                                                     t
                b
                erais
                    edb ythep a
                              rtyres
                                   ist
                                     ingreco gn
                                              it
                                               ionorenforcementandtho
                                                                    sew h
                                                                        ichcanber a
                                                                                  ised
                b
                ythecour
                       tsoftheh os
                                 tco un
                                      tryon thei
                                               row nmotion
                                                         .T h
                                                            elis
                                                               tofgrou
                                                                     ndsisexhaus
                                                                               tive
                                                                                  ,and
                i
                tofcour
                      see x
                          cludesanyrevis
                                       iono fthem e
                                                  rit
                                                    sof th
                                                         eaw a
                                                             r d
                                                               .(1
                                                                 00)
                A
                .–G
                  rou
                    ndsW
                       hichMu
                            stB
                              eRa
                                isedb
                                    yth
                                      ePa
                                        rtyR
                                           esi
                                             st
                                              ingR
                                                 eco
                                                   gni
                                                     tio
                                                       norEn
                                                           for
                                                             cem
                                                               ent
                1
                694.–Inaddit
                           iontoth
                                 egroundde
                                         scr
                                           ibedinAr
                                                  tic
                                                    leV,pa
                                                         ragr
                                                            aph1(e)con
                                                                     cernin
                                                                          gthe
                s
                ett
                  ingasid
                        eo rsusp
                               ens
                                 ionofanawa
                                          rdinthecoun
                                                    tryofo
                                                         ri
                                                          g ,(
                                                           in 1
                                                              01)thegrounds
                                                                          for
                r
                efus
                   ingtograntr
                             ecogn
                                 it
                                  ionoren
                                        for
                                          cementofanawardwh
                                                          ichmustb er
                                                                    aisedbythepa
                                                                               rty


                            8
      ©2
       019K
          luw
            erL
              awI
                nte
                  rna
                    tio
                      nal
                        ,aWo
                           lt
                            ersK
                               luw
                                 erC
                                   omp
                                     any
                                       .Al
                                         lr
                                          igh
                                            tsr
                                              ese
                                                rved
                                                   .
